Exhibit 10.1

EXECUTIVE SERVICES AGREEMENT

THIS EXECUTIVE SERVICES AGREEMENT  (this “Agreement”) is made and entered into
as of the 6th of May, 2019 (the “Effective Date”), by and between
_________________ (“Executive”) and Sanchez Energy Corporation (“Sanchez
Energy”) (Executive and Sanchez Energy,  collectively, the “Parties” and each a
“Party”).

WHEREAS, Executive is  the ___________________________ of Sanchez Energy.

WHEREAS, Sanchez Oil & Gas Corporation (“SOG”) and Sanchez Energy are parties to
that certain Services Agreement, dated December 19, 2011 (as amended, restated
or modified from time to time, the “Services Agreement”) pursuant to which SOG
provides certain management and general administrative support services to
Sanchez Energy as an independent contractor.

WHEREAS, pursuant to the Services Agreement, Sanchez Energy is obligated to
reimburse SOG for the cost of services performed for Sanchez Energy and its
subsidiaries.

WHEREAS, Executive is an employee of SOG and performs services for Sanchez
Energy pursuant to the Services Agreement,  including serving as an officer of
Sanchez Energy in the capacity of ____________________,  and SOG as a result is
reimbursed by Sanchez Energy for salary and other amounts paid to Executive by
SOG.

WHEREAS, the Parties wish to memorialize their agreement with respect to the
terms and conditions of Executive’s continued provision of services to Sanchez
Energy.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties, intending to be legally bound, mutually agree
as follows:

1.         Term:  Executive agrees to continue to provide services for Sanchez
Energy in the capacity of ____________________, and Sanchez Energy agrees to
continue to engage Executive to serve as Sanchez Energy’s ____________________,
pursuant to the terms and conditions of this Agreement beginning on the
Effective Date (as defined above) and continuing until Executive’s services are
terminated by either Executive or Sanchez Energy, as applicable, in accordance
with Section 4  below (the “Term”).

2.         Place of Services:  Executive will perform his duties under this
Agreement at SOG’s and Sanchez Energy’s offices in Houston, Texas.

3.         Compensation:  During the Term of this Agreement, Sanchez Energy
agrees as follows:

(a)        Base Salary:  Executive’s annual base salary is $___________, subject
to applicable withholdings and deductions (the “Base Salary”).  Executive’s Base
Salary may not be decreased during the Term of this Agreement by Sanchez Energy,
but may be increased in the absolute discretion of SOG’s Board of Directors (the
“SOG Board”), or any authorized committee thereof, and Sanchez Energy’s Board of
Directors (the “Sanchez Board”), or any










 

authorized committee thereof, in accordance with the rules and procedures
governing such Boards and the terms of the Services Agreement.  To the extent
Executive’s Base Salary is increased during the Term, such increased rate shall
thereafter be considered Executive’s “Base Salary” for purposes of this
Agreement.  During the Term, Sanchez Energy will continue to reimburse SOG for
the full gross amount of Executive’s Base Salary, in accordance with the terms
of the Services Agreement.

(b)        Annual Bonus:  In addition to Executive’s Base Salary, during the
Term Executive shall continue to receive an annual bonus for services rendered
by Executive to Sanchez Energy equal to a specified percentage of Executive’s
Base Salary,  subject to applicable withholdings and deductions, which shall be
payable to Executive at such time as annual bonuses are paid to other executives
of SOG, but in no event later than March 15 of the year following the year to
which the annual bonus relates (the “Annual Bonus”).   For the avoidance of
doubt, Executive’s Annual Bonus for fiscal 2019 shall include such amounts as
are approved as part of the Annual Bonus by the Special Committee of the Sanchez
Board.  Executive’s Annual Bonus shall be determined in a manner and utilizing a
qualitative assessment of financial and individual performance achievements
consistent with the determination of Executive’s Annual Bonus in prior years,
including without limitation those achievements and other factors specified in
Sanchez Energy’s definitive proxy statement on Schedule 14A filed with the
Securities and Exchange Commission (the “SEC”) on April 16, 2018;  provided,
 that, the Annual Bonus may not be decreased by Sanchez Energy during the term
of this Agreement, but may be increased in the absolute discretion of SOG Board,
or any authorized committee thereof, and the Sanchez Board, or any authorized
committee thereof, in accordance with the rules and procedures governing such
Boards and the terms of the Services Agreement.  To the extent Executive’s
Annual Bonus is increased during the Term, such increased rate shall thereafter
be considered Executive’s “Annual Bonus” for purposes of this Agreement.  During
the Term, Sanchez Energy will continue to reimburse SOG for the full gross
amount of Executive’s Annual Bonus, in accordance with the terms of the Services
Agreement.

(c)        Long-Term Incentive Compensation Awards:  Long-term incentive
compensation awards may be made directly from Sanchez Energy to Executive from
time to time during the Term, as determined by the Sanchez Board in its sole
discretion,  whose decision will be based upon performance and award guidelines
for executive officers of Sanchez Energy established periodically by the Sanchez
Board,  in its sole discretion.

(d)        Sanchez Energy Guarantee.  Sanchez Energy hereby absolutely,
irrevocably and unconditionally guarantees to Executive, his successors and
assigns the payment in full of Executive’s Base Salary and Annual Bonus and all
other amounts owed by SOG to Executive, his successors and assigns
(collectively, “Obligations”) when due and payable. Such guarantee shall be as
primary obligor and not merely as surety, shall be a guarantee of payment and
performance and not of collection and shall be a continuing guarantee. Sanchez
Energy hereby waives acceptance, diligence, promptness, presentment, demand of
payment or performance, filing of claims with a court in the event of insolvency
or bankruptcy of SOG, any right to require a proceeding (or other exhaustion of
remedies) first against SOG or to join SOG in any enforcement action or to first
resort to any other means of obtaining payment or performance, protest, notice,
all demands whatsoever and any other circumstances that might





2




 

constitute a legal or equitable discharge of a guarantor or surety or a defense
of a guarantor or surety.  Sanchez Energy agrees that to the extent SOG fails to
make any payment to Executive for any Obligations, Sanchez Energy shall make
such payment to Executive directly within five (5) business days of receiving
written notice from Executive.  To the extent Executive receives payment
directly from Sanchez Energy, Sanchez Energy shall not be required to reimburse
SOG for the same amount that would have otherwise been paid to SOG.

4.         Termination

(a)        Services Terminable At-Will; Notice of Termination: The Term and
Executive’s appointment as an officer of Sanchez Energy may be terminated by
Executive or Sanchez Energy at any time and for any reason; provided,  that, any
purported termination by Executive or Sanchez Energy shall be communicated by
written “Notice of Termination” to the other in accordance with Section 18
below.  The Notice of Termination shall (i) indicate the specific termination
provision of this Agreement relied upon, (ii) to the extent applicable, set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s services, under the provision so
indicated, and (iii) specify the effective “Termination Date” of Executive
Services (which shall not be earlier than the date the Notice of Termination is
sent, and shall not be later than thirty (30) days after the date of the Notice
of Termination is sent).  Nothing in this Agreement is intended to alter the
employment relationship between Executive and SOG, which shall remain at-will
and may be terminated by Executive or SOG at any time and for any reason (and
with respect to which this Agreement shall not apply).

(b)       Definitions:  For purposes of this Agreement, the following
definitions shall apply:

(i)        Cause:  Sanchez Energy will have “Cause” to terminate Executive’s
services under this Agreement for any of the following reasons:

(A)     Executive’s conviction of, or plea of nolo contendere to, any felony or
crime involving moral turpitude in connection with the performance of his duties
to Sanchez Energy;

(B)     Executive being charged with, or a defendant in, an action brought by
the SEC or another federal or state regulator based primarily on Executive’s
individual alleged acts or omissions during Executive’s appointment as an
officer of, or while providing services to, Sanchez Energy;

(C)     Executive’s commission of a  willful and material act of fraud or
embezzlement of Sanchez Energy’s funds or other assets causing material damage
to Sanchez Energy; or

(D)     Executive’s willful and material misrepresentations or concealments on
any written reports submitted to the Sanchez Board.





3




 

provided,  that,  any of the events described in Section 4(b)(i)(C) or
4(b)(i)(D) above shall constitute Cause only if Executive fails to cure such
event to the reasonable satisfaction of the Sanchez Board within thirty (30)
calendar days of receiving written notice from the Sanchez Board of the event
which allegedly constitutes Cause; and provided further that a termination shall
not be deemed to be for Cause under Section 4(b)(i)(C) or 4(b)(i)(D) unless and
until there shall have been delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of a majority of the members of the Sanchez
Board (other than Executive, if he is a member of the Sanchez Board), at a
meeting of the Sanchez Board called and held for such purpose (after reasonable
notice is provided to Executive, and Executive is given an opportunity, together
with counsel, to be heard before the Sanchez Board), finding that, in the good
faith opinion of the Sanchez Board, Executive is guilty of the conduct described
in Section 4(b)(i)(C) or 4(b)(i)(D), above, and specifying the particulars
thereof in detail.

For the purposes of this provision, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith and  without reasonable belief that Executive’s
actions or omission was in the best interests of Sanchez Energy.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Sanchez Board, or upon the instructions of the Sanchez Board, or based
upon the advice of counsel for Sanchez Energy, shall be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of Sanchez Energy.

(ii)        Good Reason:    Executive will have “Good Reason”  to terminate his
appointment as an officer of Sanchez Energy under this Agreement for any of the
following reasons to which Executive does not consent in writing:

(A)     the relocation of Executive’s primary place of performing services for
Sanchez Energy to a location more than fifty (50) miles from Executive’s primary
place of performing services as set forth in Section 2 above;

(B)     a material diminution in Executive’s Base Salary;

(C)      a  material diminution in the authority, duties or responsibilities of
Executive to Sanchez Energy; or

(D)     Any other action or inaction that constitutes Sanchez Energy’s material
breach of any provision of this Agreement;

provided,  that,  any of the conditions described in Section 4(b)(ii)(A) through
4(b)(ii)(D) above shall constitute Good Reason only if Sanchez Energy fails to
cure such condition to the reasonable satisfaction of Executive within thirty
(30) calendar days of receiving written notice from Executive of the condition
which allegedly constitutes Good Reason; and provided further,  that,
 Executive’s termination shall constitute a termination by Executive for Good
Reason only if the Termination Date occurs not later than ninety  (90) calendar
days following the initial existence of one or more of the conditions described
in Section 4(b)(ii)(A) through 4(b)(ii)(D) above.





4




 

(iii)        Disability:  For purposes of this Agreement, “Disability” shall
mean the earlier of:

(A)     a written determination by a physician that Executive has been unable to
substantially perform his usual and customary services for Sanchez Energy under
this Agreement for a period of at least one hundred twenty (120) consecutive
days (or one hundred eighty (180) non-consecutive days) during any twelve (12)
month period as a result of Executive’s incapacity due to mental or physical
illness; or

(B)      “disability” as such term is defined in SOG’s applicable long-term
disability insurance plan as it is in effect at the time Executive becomes
Disabled;

(c)         Compensation Upon Termination:  Upon termination of Executive’s
appointment as an officer of Sanchez Energy during the Term of this Agreement,
Executive shall be entitled to the following payments:

(i)         Termination by Sanchez Energy for Cause, Termination by Executive
Without Good Reason, or Termination upon Executive’s Death or Disability:  If
Executive’s appointment as an officer of Sanchez Energy hereunder is terminated
by Sanchez Energy for Cause, by Executive without Good Reason, or upon
Executive’s Death or Disability, Sanchez Energy shall remain obligated for any
outstanding amounts owed to Executive (or his designated beneficiaries) for
services performed by Executive for Sanchez Energy, including, without
limitation, (A) the amount of Executive’s accrued but unpaid then current Base
Salary through the Termination Date, and (B) in the case of termination upon
Executive’s death or Disability, to the extent not yet paid to Executive (or his
designated beneficiaries) and/or reimbursed to SOG, (1) the amount of
Executive’s Annual Bonus for the last full year during which Executive performed
services for Sanchez Energy, and (2) the amount of Executive’s Annual Bonus for
the current year, based on Executive’s Annual Bonus for such last full year and
pro-rated based on Executive’s Termination Date.

(ii)        Termination by Sanchez Energy Without Cause or by Executive for Good
Reason:  If Executive’s appointment as an officer of Sanchez Energy hereunder is
terminated by Sanchez Energy without Cause, or by Executive for Good Reason,
Sanchez Energy shall pay to Executive directly a termination fee equal to the
following amounts:

(A)     an amount equal to 200% of Executive’s Base Salary; plus

(B)     an amount equal to 200% of the largest Annual Bonus paid to (or due to
be paid to) Executive for the year in which the Termination Date occurred or any
year in the three calendar year period immediately preceding the Termination
Date (the amounts in Section 4(c)(ii)(A) and





5




 

4(c)(ii)(B), collectively, the “Termination Fee”).

(C)     Sanchez Energy shall pay Executive the Termination Fee in a single lump
sum within fourteen (14) calendar days of the Termination Date.

(D)     If Executive timely elects continuation coverage under COBRA, Sanchez
Energy shall pay the COBRA premiums for Executive and his eligible dependents
directly to the applicable insurer(s) during the COBRA continuation period (the
“Benefits Continuation”).

(E)     In addition to paying the Termination Fee to Executive directly and
providing the Benefits Continuation, Sanchez Energy shall remain obligated for
any outstanding amounts owed to Executive for services performed by Executive
for Sanchez Energy, including, without limitation, (1) the amount of Executive’s
accrued but unpaid then current Base Salary through the Termination Date, and
(2) to the extent not yet paid to Executive and/or reimbursed to SOG,  (a)  the
amount of Executive’s Annual Bonus for the last full year during which Executive
performed services for Sanchez Energy, and (b)  the amount of Executive’s Annual
Bonus for the current year, based on Executive’s Annual Bonus for such last full
year and pro-rated based on Executive’s Termination Date.

(iii)         Long-Term Incentive Compensation Awards:  The treatment of each
long-term incentive compensation award on the termination of Executive’s
appointment as an officer of, and provision of his services to, Sanchez Energy
for any reason shall be governed by the terms and conditions of the applicable
award agreement for such award and the long-term incentive plan or similar under
which such award was granted.

(d)         Attorneys’ Fees:  In the event that Executive substantially prevails
in a litigation regarding whether (i) Executive’s services were terminated for
Cause, or (ii) Executive resigned for Good Reason, Executive shall be entitled
to an award including the attorneys’ fees and costs Executive incurs in
connection with such litigation (including any appeals thereof).

(e)         No Mitigation or Offset:  Executive shall not be required to
mitigate the amount of any payment or other Sanchez Energy obligation provided
for in this Agreement by seeking retention as an independent contractor,
employment, or otherwise, and no such payment or other Sanchez Energy obligation
shall be offset or reduced by the amount of any compensation provided to
Executive in any subsequent independent contractor or employment relationship.

5.         Indemnification: Sanchez Energy agrees to hold harmless and indemnify
Executive for any acts or omissions taken or made by Executive during the Term
within the scope of his authority as the _________________ of Sanchez Energy to
the greatest extent allowed by applicable law.  Without limiting the foregoing,
Executive’s right to indemnity





6




 

hereunder shall include Sanchez Energy’s advancement of all costs and expenses
(including attorneys’ fees and expenses) in connection with the defense of any
actual or threatened claim, subject to Executive’s execution of an undertaking
meeting the requirements of Section 145 of the General Corporation Law of the
State of Delaware.  Additionally, during the Term, and for at least six (6)
years following the termination of Executive’s appointment as an officer of
Sanchez Energy (regardless of the reason for such termination), Sanchez Energy
shall maintain directors and officers insurance for the benefit of Executive
that is no less favorable than the directors and officers insurance provided to
any other director, officer, or executive of Sanchez Energy.   The rights
provided in this Section 5 are in addition to any other rights to
indemnification, exculpation, or contribution Executive may otherwise have under
any agreement (including any indemnification agreement between Executive and
Sanchez Energy or SOG),  contract, policy, by-law, certificate of incorporation,
or otherwise.

6.         Section 409A of the Code:

(a)       This Agreement is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code (the “Code”) and will be interpreted
accordingly. Notwithstanding anything in this Agreement to the contrary, any
references under this Agreement to the termination of Executive’s appointment as
an officer of, or provision of services to, Sanchez Energy, or “Termination
Date” shall be deemed to refer to the date upon which Executive has experienced
a “separation from service” within the meaning of Section 409A of the Code.  It
is the intent of the Parties that all compensation and benefits payable or
provided to Executive (whether under this Agreement or otherwise) shall fully
comply with the requirements of Section 409A of the Code.  Accordingly, Sanchez
Energy agrees that it will not, without Executive’s prior written consent, take
any action inconsistent with this Agreement that would result in the imposition
of tax, interest and/or penalties upon Executive under Section 409A of the Code.

(b)       Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if upon a termination of employment Executive is deemed to be a
“specified employee” within the meaning of Section 409A using the identification
methodology selected by Sanchez Energy from time to time, or if none, the
default methodology under Section 409A, any payments or benefits due upon a
termination of Executive’s employment under any arrangement that constitutes a
“deferral of compensation” within the meaning of Section 409A shall be delayed
and paid or provided (or commence, in the case of installments) on the first
payroll date on or following the earlier of (i) the date which is six (6) months
and one (1) day after Executive’s termination of employment for any reason other
than death (the “Delayed Payment Date”), and (ii) the date of Executive’s death,
and any remaining payments and benefits shall be paid or provided in accordance
with the normal payment dates specified for such payment or benefit; provided,
that, payments or benefits that qualify as short-term deferral (within the
meaning of Section 409A and Final Treasury Regulations Section 1.409A-1(b)(4))
or involuntary separation pay (within the meaning of Section 409A and Final
Treasury Regulations Section 1.409A-1(b)(9)(iii)(A)) and are otherwise
permissible under Section 409A and the Final Treasury Regulations, shall not be
subject to such six-month delay.  On the Delayed Payment Date, Sanchez Energy
will pay to Executive a lump sum equal to all amounts that would have been paid
during the period of the delay if the delay were not required plus interest on
such amount at a rate equal to the short-term applicable federal rate then in
effect, and will thereafter continue to





7




 

pay Executive the Severance Payment in installments in accordance with this
Section.  Additionally, to the extent that Executive’s receipt of any in-kind
benefits from Sanchez Energy or its affiliates must be delayed pursuant to this
Section 6(b), Executive may elect to instead purchase and receive such benefits
during the period in which the provision of benefits would otherwise be delayed
by paying Sanchez Energy (or its affiliates) for the fair market value of such
benefits (as determined by Sanchez Energy in good faith) during such period. Any
amounts paid by Sanchez Energy pursuant to the preceding sentence shall be
reimbursed to Executive (with interest thereon) as described above on the date
that is six (6) months following Executive’s separation from service.

(c)        Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A of the Code.

(d)        In the event that either Executive or Sanchez Energy’s senior
management becomes aware that any provision of this Agreement violates Section
409A of the Code, the Parties will meet and confer regarding such issues and
will engage in good faith discussions regarding whether and how the Agreement
can be modified so as to minimize the likelihood of a Section 409A violation
while providing Executive with financial terms substantially commensurate to
those set forth in this Agreement.

7.         Tax Withholding.  SOG or Sanchez Energy, as applicable, may withhold
from any payments or benefits referenced under this Agreement, and payable from
SOG or Sanchez Energy, as applicable, to Executive, all federal, state, city or
other taxes as shall be required pursuant to any law or governmental regulation
or ruling, and any deductions authorized by Executive.

8.         Entire Agreement:  This Agreement constitutes the entire agreement
between Executive and Sanchez Energy with respect to the subject matter hereof
and supersedes any and all prior agreements, understandings, discussions,
negotiations, and/or undertakings, whether written or oral.  Executive
specifically agrees that Executive is not relying on any representations,
promises, understandings, discussions, negotiations, or undertakings, whether
written or oral, express or implied, other than those contained in this
Agreement.  Notwithstanding the foregoing, for the avoidance of doubt, nothing
in this Agreement supersedes or affects the validity of (i) any indemnification
agreement, long term incentive plan, or equity, severance, bonus or other
similar agreement between Executive and SOG or Sanchez Energy, or any of their
parents, subsidiaries, affiliates, or related companies, or any of their
successors, or (ii) the Services Agreement,  which shall remain in effect in
accordance with their terms.

9.         Governing Law: This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflict of laws.

10.       Invalid or Unenforceable Provisions: If any provision of this
Agreement is determined to be unenforceable as a matter of governing law, a
reviewing shall have the authority to “blue pencil” or otherwise modify such
provision so as to render it enforceable while maintaining the Parties’ original
intent (as reflected herein) to the maximum extent possible.





8




 

This Agreement shall be severable, and the invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof.

11.       Successors and Assigns; Third Party Beneficiary:

(a)        This Agreement shall be binding upon and shall inure to the benefit
of Sanchez Energy, and its successors and assigns, and Sanchez Energy shall
require any successor or assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Sanchez Energy would be
required to perform this Agreement if no such succession or assignment had taken
place. The term “Sanchez Energy” as used herein shall include each such entity’s
successors and assigns. The term “successors and assigns” as used herein shall
include, without limitation, a corporation or other entity acquiring a majority
ownership of Sanchez Energy or all or substantially all the assets and business
of Sanchez Energy (including this Agreement), whether by operation of law or
otherwise.

(b)        Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, or by Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal personal representative.

(c)        SOG is an intended third party beneficiary of this Agreement and of
the obligations of Sanchez Energy and Executive hereunder, and shall have
standing to enforce this Agreement in accordance with its terms.

12.       No Waiver: No failure on the part of any Party at any time  to require
the performance by any other Party of any term of this Agreement shall be taken
or held to be a waiver of such term or in any way affect such Party’s right to
enforce such term,  and no waiver on the part of any Party of any term of this
Agreement shall be taken or held to be a waiver of any other term hereof or the
breach hereof.

13.       Modification or Amendment: This Agreement may not be modified,
altered, or amended, nor shall any new contract be entered into between the
Parties hereto, except in a writing signed by both Executive and a member of the
Sanchez Board.

14.       Headings:  Headings and other captions in this Agreement are for
convenience of reference only and shall not be used in interpreting, construing,
or enforcing any of the provisions of this Agreement.

15.       Construction:  The Parties have had ample opportunity to review, and
have in fact reviewed and understand, this Agreement.  Accordingly, the normal
rule of construction, to the effect that any ambiguities are to be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement.  For purposes of this Agreement, the connectives “and,” “or,” and
“and/or” shall be construed either disjunctively or conjunctively as necessary
to bring within the scope of a sentence or clause all subject matter that might
otherwise be construed to be outside of its scope.





9




 

16.       Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.  Facsimile, PDF, and other true and accurate copies
of this Agreement shall have the same force and effect as originals hereof.

17.       Right to Counsel:  Each Party, including Executive, acknowledges that
such Party has had the right to seek the advice of independent legal counsel
prior to the execution of this Agreement.  By executing this Agreement, each
Party warrants and represents to each other Party that (i) the executing Party
has consulted with an attorney of the executing Party’s choice prior to the
execution of this Agreement, to the extent such Party chose to do so, and (ii)
that the executing Party understands each and every term and provision of this
Agreement without explanation by any other Party.  Each Party warrants and
represents that such Party is under no duress or other coercion to sign this
Agreement and that such Party is signing this Agreement of such Party’s own free
will.

18.       Notices:  All notices and all other communications provided for in
this Agreement (including the Notice of Termination) shall be provided in
writing and shall be sent via overnight delivery (with proof of delivery
retained by the sending Party) to the following addresses:

 

 

IF TO SANCHEZ ENERGY

 

 

 

Sanchez Energy Corporation

 

1000 Main Street, Suite 3000

 

Houston, Texas 77002

 

Attention: General Counsel

 

 

 

IF TO EXECUTIVE:

 

 

 

 

 

 

 

 

 



10




 

 

 

 

 

Sanchez Energy Corporation

 

 

Dated: May ___, 2019

By:

 

 

 

Name:

 

 

Title:

 

 



Signature Page to Executive Services Agreement (_____________________)




 

 

 

Dated: May ___, 2019

 

 

_______________, Executive

 

 

 

Signature Page to Executive Services Agreement (_____________________)

